Exhibit Financial & Operating Highlights Three months ended Nine months ended September 30, September 30, 2008 2007 2008 2007 Consolidated Financial Highlights (in thousands of US dollars) (Unaudited) Net income for the period $ 6,404 $ 23,891 $ 57,918 $ 62,798 Basic income per share $ 0.08 $ 0.31 $ 0.72 $ 0.82 Mine operating earnings(1) $ 15,469 $ 29,125 $ 103,103 $ 75,416 Cash flow from operations (excluding changes in non-cash operating working capital) $ 20,826 $ 33,340 $ 111,500 $ 78,622 Capital spending and purchase of mineral interests $ 57,107 $ 29,732 $ 162,425 $ 88,870 Cash and short-term investments $ 90,884 $ 153,047 $ 90,884 $ 153,047 Net working capital $ 167,417 $ 207,350 $ 167,417 $ 207,350 Tonnes milled 903,558 883,396 2,779,830 2,297,174 Silver – ounces 4,857,840 4,453,729 14,068,379 12,017,564 Zinc – tonnes 9,648 10,221 29,002 29,706 Lead – tonnes 3,967 4,159 12,241 11,909 Copper– tonnes 1,514 1,544 4,461 4,127 Gold– ounces 6,499 5,497 20,078 15,756 Consolidated Cost per Ounce of Silver (net of by-product credits) Total cash cost per ounce(2) $ 6.61 $ 3.32 $ 5.22 $ 2.95 Total production cost per ounce(2) $ 9.53 $ 5.65 $ 8.04 $ 5.09 Payable ounces of silver 4,574,988 4,136,221 13,215,617 11,122,324 Average Metal Prices Silver – London Fixing per ounce $ 15.07 $ 12.70 $ 16.58 $ 13.11 Zinc – LME Cash Settlement per tonne $ 1,773 $ 3,238 $ 2,099 $ 3,452 Lead – LME Cash Settlement per tonne $ 1,912 $ 3,141 $ 2,366 $ 2,373 Copper – LME Cash Settlement per tonne $ 7,693 $ 7,713 $ 7,966 $ 7,087 Gold – London Fixing per ounce $ 871 $ 680 $ 897 $ 666 (1) Mine operating earnings is a non-GAAP measure.Mine operating earnings are equal to sales less cost of sales and depreciation and amortization, which is considered to be substantially the same as gross margin. (2) Total cash cost per ounce and total production cost per ounce are non-GAAP measurements and investors are cautioned not to place undue reliance on them and are urged to read all GAAP accounting disclosures presented in the unaudited consolidated financial statements and accompanying footnotes.In addition, see the reconciliation of operating costs to “Cash Cost per Ounce of Payable Silver” set forth in the Management Discussion and Analysis. 1 PAN AMERICAN SILVER CORP. Consolidated Balance Sheets (Unaudited In thousands of US dollars) September 30, December 31, 2008 2007 Assets Current Cash and cash equivalents $ 64,425 $ 51,915 Short-term investments (note 6) 26,459 55,400 Accounts receivable, net of $ Nil provision for doubtful accounts 69,215 68,600 Inventories and stockpiled ore (note 7) 66,455 51,737 Unrealized gain on commodity and foreign currency contracts (note 16) 6,163 5,502 Future income taxes 4,517 8,388 Prepaid expenses and other 3,434 3,376 Total Current Assets 240,668 244,918 Mineral property, plant and equipment, net (note 8) 639,596 500,284 Other assets (note 9) 32,568 17,701 Total Assets $ 912,832 $ 762,903 Liabilities Current Accounts payable and accrued liabilities (note 10) $ 57,731 $ 53,736 Taxes payable 5,851 1,771 Unrealized loss on commodity and foreign currency contracts (note 16) 4,783 27 Other current liabilities 4,886 3,047 Total Current Liabilities 73,251 58,581 Provision for asset retirement and reclamation 56,825 50,370 Future income taxes 57,206 48,698 Other liabilities - 151 Total Liabilities 187,282 157,800 Non-controlling interests 5,918 5,486 Shareholders’ equity Share capital (authorized 200,000,000 common shares of no par value) 655,517 592,402 Contributed surplus 3,814 14,233 Accumulated other comprehensive income (loss) 751 (8,650 ) Retained earnings 59,550 1,632 Total Shareholders’ Equity 719,632 599,617 Total Liabilities, Non-controlling interests and Shareholders’ Equity $ 912,832 $ 762,903 See accompanying notes to the consolidated financial statements. 2 PAN AMERICAN SILVER CORP. Consolidated Statements of Operations (Unaudited In thousands of US dollars, except for share and per share amounts) Three months ended Nine months ended September 30, September 30, 2008 2007 2008 2007 Sales $ 79,493 $ 87,907 $ 292,322 $ 215,175 Cost of sales 52,807 49,233 155,419 118,994 Depreciation and amortization 11,217 9,549 33,800 20,765 Mine operating earnings 15,469 29,125 103,103 75,416 General and administrative 2,305 1,860 7,652 6,402 Exploration and project development 1,507 101 3,229 1,370 Asset retirement and reclamation 672 790 2,015 2,186 Operating earnings 10,985 26,374 90,207 65,458 Interest and financing income (expenses) (165 ) (140 ) (783 ) (414 ) Investment and other income 949 1,495 2,426 5,240 Foreign exchange gain (loss) (2,900 ) 273 (5,102 ) 297 Net gains (losses) on commodity and foreign currency contracts (note 16) 3,718 613 4,195 1,340 Gains (Losses) on sale of assets (94 ) 2,250 1,004 12,500 Income before taxes and non-controlling interest 12,493 30,865 91,947 84,421 Income tax provision (5,988 ) (6,246 ) (32,936 ) (19,006 ) Non-controlling interests (101 ) (728 ) (1,093 ) (2,617 ) Net income for the period $ 6,404 $ 23,891 $ 57,918 $ 62,798 Earnings per share: Basic income per share $ 0.08 $ 0.31 $ 0.72 $ 0.82 Diluted income per share $ 0.08 $ 0.30 $ 0.71 $ 0.79 Weighted average number of shares outstanding (in thousands) Basic 80,786 76,482 80,851 76,406 Diluted 80,966 79,093 81,528 79,257 Consolidated Statements of Comprehensive Income (Unaudited In thousands of US dollars) Three months ended Nine months ended September 30, September 30, 2008 2007 2008 2007 Comprehensive income Net income for the period $ 6,404 $ 23,891 $ 57,918 $ 62,798 Unrealized gain/(loss) on available for sale securities (1,195 ) 9,406 10,712 10,997 Reclassification adjustment for (gains) and losses included in net income (717 ) (486 ) (1,311 ) (841 ) Comprehensiveincome $ 4,492 $ 32,811 $ 67,319 $ 72,954 See accompanying notes to the consolidated financial statements. 3 PAN AMERICAN SILVER CORP. Consolidated Statements of Cash Flows (Unaudited In thousands of US dollars) Three months ended Nine months ended September 30, September 30, 2008 2007 2008 2007 Operating activities Net income for the period $ 6,404 $ 23,891 $ 57,918 $ 62,798 Reclamation expenditures (39 ) (243 ) (167 ) (713 ) Items not affecting cash: Depreciation and amortization 11,217 9,549 33,800 20,765 Asset retirement and reclamation accretion 672 790 2,015 2,186 Losses (gains) on sale of assets 94 (2,250 ) (1,004 ) (12,500 ) Future income taxes 2,913 466 9,038 2,546 Unrealized losses (gains) on foreign exchange (679 ) - 3,236 - Non-controlling interests 101 728 1,093 2,617 Unrealized losses(gains) on commodity and foreign currency contracts (372 ) (50 ) 4,095 (427 ) Stock-based compensation 515 459 1,476 1,350 Changes in non-cash operating working capital (note 13) 1,881 (13,117 ) (18,535 ) (37,969 ) Cash generated by operating activities 22,707 20,223 92,965 40,653 Investing activities Mining property, plant and equipment expenditures (net of accruals) (57,107 ) (29,732 ) (162,425 ) (82,625 ) Purchase of additional 40 percent interest in San Vicente (net of cash acquired of $1.9 million) - - (6,245 ) Proceeds fromsale of short-term investments 24,819 3,069 39,481 26,962 Proceeds from sale of assets 160 - 9,610 10,250 Purchase of other assets (4,147 ) (2,753 ) (16,293 ) (7,682 ) Cash used in investing activities (36,275 ) (29,416 ) (129,627 ) (59,340 ) Financing activities Proceeds from issuance of common shares (note 11) - 97 50,841 3,354 Dividends paid by subsidiaries to non controlling interests - (41 ) (2,626 ) (2,347 ) Contributions received for advances (103 ) (876 ) 957 3,173 Cash (used in) generated by financing activities (103 ) (820 ) 49,172 4,180 Increase (decrease) in cash and cash equivalents during the period (13,671 ) (10,013 ) 12,510 (14,507 ) Cash and cash equivalents, beginning of period 78,096 75,853 51,915 80,347 Cash and cash equivalents, end of period $ 64,425 $ 65,840 $ 64,425 $ 65,840 Supplemental Disclosures (note 14) Interest paid $ - $ - $ - $ - Taxes paid $ 6,426 $ 7,787 $ 22,752 $ 36,047 See accompanying notes to the consolidated financial statements. 4 PAN AMERICAN SILVER CORP. Consolidated Statements of Shareholders’ Equity for the nine months ended September 30, 2008 and 2007 (Unaudited In thousands of US dollars, except for amounts of shares) Common Shares Accumulated Other Comprehensive Shares Amount Contributed Surplus Income Retained Earnings Total Balance, December 31, 2007 76,662,651 $ 592,402 $ 14,233 $ (8,650 ) $ 1,632 $ 599,617 Issued on the exercise of stock options 129,371 3,310 (651 ) - - 2,659 Issued on the exercise of sharepurchase warrants 3,969,016 58,928 (10,744 ) - - 48,184 Issued as compensation 25,069 877 - - - 877 Stock-based compensation on options granted - - 976 - - 976 Other comprehensive income - - - 9,401 - 9,401 Net income for the period - 57,918 57,918 Balance September 30, 2008 80,786,107 $ 655,517 $ 3,814 $ 751 $ 59,550 $ 719,632 Common Shares Additional Accumulated Other Comprehensive Shares Amount Paid in Capital Income Deficit Total Balance, December 31, 2006 76,195,426 $ 584,769 $ 14,485 $ - $ (87,228 ) $ 512,026 Issued on the exercise of stock options 247,631 4,118 (981 ) - - 3,137 Issued on the exercise of sharepurchase warrants 20,291 265 (47 ) - - 218 Issued as compensation 33,823 895 - - - 895 Stock-based compensation on options granted - - 996 - - 996 Cumulative impact of change in accounting policy (note 3) - - - 153 - 153 Other comprehensive income - - - 10,156 - 10,156 Net income for the period - 62,798 62,798 Balance September 30, 2007 76,497,171 $ 590,047 $ 14,453 $ 10,309 $ (24,430 ) $ 590,379 See accompanying notes to the consolidated financial statements. 5 Pan American Silver Corp. Notes to Unaudited Interim Consolidated Financial Statements As at September 30, 2008 and December 31, 2007 and for the three and nine month periods ended September 30, 2008 and 2007 (Tabular amounts are in thousands of U.S. dollars except for number of options and per share amounts) 1. Nature of Operations Pan
